DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “converting to a roll angle” in line 4. The claim is indefinite because the limitation fails to define what is being converted.
Claim 6 recites the limitation “with the posture information” in line 5. There is insufficient antecedent basis for this limitation in the claim. The claim is indefinite because it is unclear if the limitation is referring to the “pose information” previously recited or is a new limitation. For the purposes of claim interpretation the examiner shall interpret “posture information” to refer to “pose information”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin, Bor-Shing, et al. "Design of an inertial-sensor-based data glove for hand function evaluation." Sensors 18.5 (2018): 1545.) in view of Chang et al. (U.S. Publication No. 2018/0231374).

Regarding claim 1. Lin teaches:
A calibration method of multiple inertial measurement units (IMUs) on multi-linkage system (See Fig. 6; Section 3.2, page 7; and Section 4. Data glove. Sensor Calibration. Verification of Data Gloves.), applicable to integrating a multi-linkage system integrated with multiple IMUs, the multi-linkage system integrated with multiple IMUs comprising: 
(See Fig. 2, Fig. 5, and Fig. 6. IMU sensors. FPCB (flexible printed circuit board).); 
wherein each IMU further comprising an accelerometer, a magnetometer, a gyroscope, and a calculation and compensation unit (See Section 2.1, page 4. The IMU contains a 3-axis magnetometer, a 3-axis gyroscope, and a 3-axis accelerometer. Independently operate with other types of microcontrollers.) (Examiner Note: “a calculation and compensation unit” is not explicitly taught by Lin. Nevertheless the IMUs ability to independently operate, would indicate to a person of ordinary skill in the art that the IMU contained a microchip.) ;
the calibration method further comprising: 
selecting a communication channel according to a number of the calculation and compensation unit and a distribution design information (See Fig. 1, Fig. 2, Fig. 7, and Section 2.1, page 4. Collects data via serial peripheral interface (SPI) bus. IMU positions on the data glove.), and initializing setting parameters of each calculation and compensation unit (See Section 3.2, page 7. After obtaining the accelerometer, gyroscope, and magnetometer offsets, the raw data from these three sensors are adjusted using these offsets.); 
selecting a communication channel according to a number of the calculation and compensation unit and a distribution design information (See Fig. 1, Fig. 2, Fig. 7, and Section 2.1, page 4. Collects data via serial peripheral interface (SPI) bus. IMU positions on the data glove.), and performing mounting error compensation (See Fig. 14 and Section 4.1, page 9. The raw data is verified by fixing the MCM and LPMS-B on the same board and swinging the board randomly and continuously. The sensor (magnetometer) is rotated in repeated figure-eight path to calibrate, and then measuring and recording the distortion.); 
calculating an angle between adjacent connected IMUs and positions of endpoints of the IMUs (See Fig. 10; Section 3.3, page 7-8. The ROM (Range of Motion) is calculated by converting the quaternions of two adjacent IMUs to Euler angles and by obtaining the difference between the y-axis angles. The quaternion 𝑞 represents the attitude of the IMU.); 
outputting, angles between adjacent connected IMUs, positions of endpoints of IMUs (See Fig. 7 and Section 3.1, page 6. Record ROM. Show Attitudes on Graphical User Interface.).
Lin is silent as to the language of:
each calculation and compensation unit respectively calculating an object vector information based on measurement information respectively from the accelerometer, the magnetometer, and the gyroscope, performing rotation compensation to obtain a compensated object vector information; and 
outputting the compensated object vector information.
Nevertheless Chang teaches:
each calculation and compensation unit respectively calculating an object vector information based on measurement information respectively from the accelerometer, the magnetometer, and the gyroscope (See Fig. 2 and para[0007]. receive respective measurement data from the accelerometer, the magnetometer and the gyroscope and calculating at least an object vector information.), performing rotation compensation to obtain a compensated object vector information (See Fig. 2 and para[0007]. performing the rotation compensation operation on the quaternion and outputting a rotated quaternion.); and 
(See Fig. 2 and para[0007]. Step 270: outputting an object vector information based on the updated gyroscope quaternion.) .
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lin wherein each calculation and compensation unit respectively calculating an object vector information based on measurement information respectively from the accelerometer, the magnetometer, and the gyroscope, performing rotation compensation to obtain a compensated object vector information; and outputting the compensated object vector information such as that of Chang. Lin and Chang are analogous to the instant application, as all of the references are directed to the same problem of calibrating inertial measurement units. The Specification of the instant application teaches, “the method of calculating the object vector information and performing rotation compensation are the same as the method for measuring the pose of the object based on IMU disclosed in Taiwan Patent No. 1612276” (See Specification para[0019]). Chang teaches, “The main reason is that the angular velocity measured by the gyroscope, even in the state where the entire IMU remains stationary, still has a certain degree of offset error, and the error will be accumulated after the integral operation in the algorithm” (See para[0005]). One of ordinary skill would have been motivated to modify Lin, because using the known technique of rotation compensation would help to compensate for the offset errors that accumulate, as recognized by Chang.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin, Bor-Shing, et al. "Design of an inertial-sensor-based data glove for hand function evaluation." Sensors 18.5 (2018): 1545.) in view of Chang et al. (U.S. Publication No. 2018/0231374) as 1 above, and further in view of Davidson et al. (U.S. Publication No. 2017/0000389), and further in view of Mahfouz et al. (U.S. Publication No. 2013/0217998).

Regarding claim 2. Lin teaches:
The calibration method of multiple IMUs on multi-linkage system as claimed in claim 1,  
wherein the step of initializing setting parameters of each calculation and compensation unit further comprises:
setting a measurement rate (See Section 4.1, page 9. Sampling rate.).
Lin and Cheng are silent as to the language of:
setting a relative position of a link to be calibrated according to a link connection relationship information; 
setting a length of the link to be calibrated according to a link length information; and
setting a measurement range, and resolution of the calculation and compensation unit.
Nevertheless Davidson teaches:
setting a relative position of a link to be calibrated according to a link connection relationship information (See para[0038]. Relative locations of the IMUs 110 with respect to each other.); 
setting a length of the link to be calibrated according to a link length information (See para[0059]. Segment lengths.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lin and Cheng setting a length of the link to be calibrated according to a link length information; and setting a measurement range, and resolution of the calculation and (See para[0030]). One of ordinary skill would have been motivated to modify Lin and Cheng, because using the known technique of initializing the IMUs would help to increase accuracy when collecting biomechanical information, as recognized by Davidson.
Lin, Cheng and Davidson are silent as to the language of:
setting a measurement range, and resolution of the calculation and compensation unit.
Nevertheless Mahfouz teaches:
setting a measurement range and resolution of the calculation and compensation unit (See para[0049] and para[0155]. Resolution. Measureable range.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lin, Cheng and Davidson by setting a measurement range and resolution of the calculation and compensation unit such as that of Mahfouz. Lin, Cheng, Davidson, and Mahfouz are analogous to the instant application, as all of the references are directed to the same field of endeavor of body motion tracking. Mahfouz teaches, “the accelerometer 56, the gyroscope 58, and the magnetometer 60 may be separated into distinct sensor circuit layouts to increase the modularity and customizability of the inertial monitoring unit 48” (See para0063]. One of ordinary skill would have been motivated to modify Lin, Cheng and Davidson, because using the known technique of setting the measurement range and resolution of the calculation and .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin, Bor-Shing, et al. "Design of an inertial-sensor-based data glove for hand function evaluation." Sensors 18.5 (2018): 1545.) in view of Chang et al. (U.S. Publication No. 2018/0231374) as applied to claim 1 above, and further in view of Christian et al. (U.S. Publication No. 2017/0199054).

Regarding claim 3. Lin teaches:
The calibration method of multiple IMUs on multi-linkage system as claimed in claim 1, 
wherein in the step of the calculation and compensation unit performing mounting error compensation according to a mounting error information (See Fig. 14 and Section 4.1, page 9. Distortions of x-axis, y-axis and z-axis of magnetometer.): 
the mounting error information is obtained through a mounting error measurement process (See Fig. 14 and Section 4.1, page 9. The sensor is rotated in repeated figure-eight path to calibrate, and then measuring and recording the distortion.), and the mounting error measurement process comprises: 
mounting the IMU on a link to be calibrated (See Fig. 5 and Fig. 6);
Lin and Cheng are silent as to the language of:

the link to be calibrated being rotated by a specific angle in accordance with the rotation axis of the rotating platform; 
measuring a pose of the link to be calibrated after the rotation; 
according to the initial pose, the posture after the rotation, and the rotation angle, calculating the mounting error information.
Nevertheless Christian teaches:
fixing the link to be calibrated on a rotating platform (See Fig. 1 , Fig. 11 and para[0004]. Reference number 1106: secure sensor on sensor mount assembly of mounting apparatus.), the rotating platform has a rotating axis coincided with a specific direction of the link to be calibrated (See Fig. 11 and para[0005]. Reference number 1112: Adjust x-axis position, Reference number 1115: adjust y-axis position, Reference number 1118: spin rate table.), and recording an initial pose of the link to be calibrated (See para[0023] and para[0057]. Leveled surface.); 
the link to be calibrated being rotated by a specific angle in accordance with the rotation axis of the rotating platform (See Fig. 11, para[0023], and para[0057]. x-axis position of the sensor package 160 is adjusted according to a desired position for a desired measurement.); 
measuring a pose of the link to be calibrated after the rotation (See Fig. 11 and para[0059]. At reference numeral 1121, the measurements are obtained that correspond to the configured orientation of the sensor package 160.); 
(See Fig. 11 and para[0059]. At reference numeral 1127 the sensor package 160 may be calibrated according to the obtained measurements.) .
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lin and Cheng by fixing the link to be calibrated on a rotating platform, the rotating platform has a rotating axis coincided with a specific direction of the link to be calibrated, and recording an initial pose of the link to be calibrated; the link to be calibrated being rotated by a specific angle in accordance with the rotation axis of the rotating platform; measuring a pose of the link to be calibrated after the rotation; according to the initial pose, the posture after the rotation, and the rotation angle, calculating the mounting error information such as that of Christian. Lin, Cheng, and Christian are analogous to the instant application, as all of the references are directed to the same problem of calibrating IMUs. Christian teaches, “IMUs need to be calibrated to the desired level of accuracy since the IMU calibrations are critical for the effective practical use of an IMU” (See para[0003]). One of ordinary skill would have been motivated to modify Lin and Cheng, because using the known of using a rate table to calibrate an IMU would help to calibrate the IMU to the desire level of accuracy, as recognized by Christian.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin, Bor-Shing, et al. "Design of an inertial-sensor-based data glove for hand function evaluation." Sensors 18.5 (2018): 1545.) in view of Chang et al. (U.S. Publication No. 2018/0231374) as applied to claim 1 above, and further in view of Lin et al. (Lin, Bor-Shing, et .

Regarding claim 4. Lin teaches:
The calibration method of multiple IMUs on multi-linkage system as claimed in claim 1, 
Wherein when calculating the angle between two adjacent links, the method comprises: 
first calculating the difference of the pose information of the two adjacent links, then converting to a roll angle (φ), a pitch angle (θ) and a yaw angle (ψ) (See Fig. 10 and Section 3.3, page 8. The ROM is calculated by converting the quaternions of two adjacent IMUs to Euler angles and by obtaining the difference between the y-axis angles.).
Lin and Cheng do not explicitly teach:
then converting to a roll angle (φ), a pitch angle (θ) and a yaw angle (ψ).
Nevertheless Lin-2 teaches:
then converting to a roll angle (φ), a pitch angle (θ) and a yaw angle (ψ) (See Section 3.1.1, page 536. The conversion of q to Euler angles can be calculated from Eqs. (2), (3), and (4). Pitch, Roll, Yaw.).
It would have been obvious to one of ordinary skill in the art at the time of filing to know that the operation of “converting the quaternions of two adjacent IMUs to Euler angles” disclosed by Lin, inherently implied converting to roll angle, pitch angle, and yaw angle, as shown by Lin-2. 

Regarding claim 5. Lin teaches:
The calibration method of multiple IMUs on multi-linkage system as claimed in claim 4, 
wherein the pose information is expressed in a quaternion (See Section 3.3: The quaternion 𝑞 represents the attitude of the IMU.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin, Bor-Shing, et al. "Design of an inertial-sensor-based data glove for hand function evaluation." Sensors 18.5 (2018): 1545.) in view of Chang et al. (U.S. Publication No. 2018/0231374) as applied to claim 1 above, and further in view of Su et al. (Su, Yu, et al. "3-D motion system (" data-gloves"): application for Parkinson's disease." IEEE Transactions on Instrumentation and Measurement 52.3 (2003): 662-674.).

Regarding claim 6. Lin and Chang are silent as to the language of:
The calibration method of multiple IMUs on multi-linkage system as claimed in claim 1, 
wherein the calculation of the relative positions of the endpoints of the respective links is according to the relationship between an orientation vector of the link and a specific vector of the IMU; 
the IMU calculates the pose information of the link, and calculates the orientation vector of the link with the posture information; 
finally, the endpoints of each connecting link is calculated by adding a relative origin of each previous connecting link as vectors.
Nevertheless Su teaches:
(See Fig. 9 – Fig. 11 and Section III, page 666-667. Position vectors. Direction unit vector.); 
the IMU calculates the pose information of the link (See Fig. 9 – Fig. 11 and Section III, page 666-667. Where VS[I] is the position of Sensor S[I].), and calculates the orientation vector of the link with the posture information (See Fig. 9 – Fig. 11 and Section III, page 666-667. VdirectionS[I]  and VdirectionS[I+1] are the unit direction vector of Sensor S[I] and S[I+1].); 
finally, the endpoints of each connecting link is calculated by adding a relative origin of each previous connecting link as vectors ((See Fig. 9 – Fig. 11 and Section III, page 666-667. Equations (29) – (32). positions of Joint 0, 1, 2, 3 of all finger 0, 1, 2, 3, 4 (ref Figs. 9 and 11) are determined by scaling the direction unit vector of the relevant sensor with the factor determined by the length of the phalange.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lin and Cheng wherein the calculation of the relative positions of the endpoints of the respective links is according to the relationship between an orientation vector of the link and a specific vector of the IMU; the IMU calculates the pose information of the link, and calculates the orientation vector of the link with the posture information; finally, the endpoints of each connecting link is calculated by adding a relative origin of each previous connecting link as vectors such as that of Su. Lin, Cheng and Su are analogous to the instant application, as all of the references are directed to the same field of endeavor of tracking body motion. Su teaches, “By modeling the movement of the human hand, this system has been shown to accurately (See Abstract). One of ordinary skill would have been motivated to modify Lin and Cheng, because using the known technique of vector addition to develop a 3-D model of a hand would help to detect slight movements of the hand and fingers, as recognized by Su.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARTER W FERRELL/Examiner, Art Unit 2863 

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863